     Case: 1:18-cv-00634-SO Doc #: 50 Filed: 04/02/20 1 of 3. PageID #: 11489



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KEVIN KEITH,                                            Case No. 1:18 CV 634

        Petitioner,                                     Judge Solomon Oliver, Jr.

        v.                                              Magistrate Judge James R. Knepp II

WARDEN LYNEAL WAINWRIGHT,

        Respondent.                                     ORDER


        Currently pending before the Court in this 28 U.S.C. § 2254 habeas case is Petitioner Kevin

Keith’s Emergency Motion for Release (Doc. 47), which Respondent opposes (Doc. 48), and to

which Petitioner replied (Doc. 49). For the reasons discussed below, Petitioner’s Motion is

DENIED.

        Petitioner seeks release due to the current national public health emergency. He points to a

staff member at his correctional institution who has tested positive for COVID-19 (and others who

have developed symptoms), and notes that his age and diabetic status make him more vulnerable

to potentially severe illness. He further points, correctly, to the Sixth Circuit’s determination that

he made a prima facie showing of innocence. Respondent contends this Court is without

jurisdiction to grant Petitioner the relief he seeks.

        Generally, a federal court’s authority in a habeas proceeding under § 2254 extends only to

determining the legality of a petitioner’s state-court conviction and sentence, and not to addressing

the conditions of his confinement. See Nelson v. Campbell, 541 U.S. 637, 643 (2004). The

undersigned agrees with Respondent that Petitioner’s motion challenges, in essence, the conditions

of his confinement. Such claims are not cognizable in habeas cases. See Hodges v. Bell, 170 F.



                                                   1
     Case: 1:18-cv-00634-SO Doc #: 50 Filed: 04/02/20 2 of 3. PageID #: 11490



App’x 389, 393 (6th Cir. 2006) (“a habeas corpus proceeding does not extend to the conditions of

confinement”).

       Petitioner does point to some authority for release pending the outcome of a habeas

petition, but such relief is rare. “Release of a state prisoner pending consideration of the habeas

corpus petition is reserved for the extraordinary case.” Greenup v. Snyder, 57 F. App’x 620, 621

(6th Cir. 2003) (citing Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993) (“Since a habeas petitioner

is appealing a presumptively valid state conviction, both principles of comity and common sense

dictate that it will indeed be the very unusual case where a habeas petitioner is admitted to bail

prior to a decision on the merits in the habeas case.”)). A habeas petitioner must show “not only a

substantial claim of law based on the facts surrounding the petition but also the existence of ‘some

circumstance making [the motion for bail] exceptional and deserving of special treatment in the in

the interest of justice.’” Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990) (quoting Aronson v. May,

85 S. Ct 3, 5 (1964) (Douglas, J., in chambers)).

       Petitioner is still incarcerated pursuant to a presumptively valid state court conviction.

Although the Sixth Circuit found he had made a prima facie showing under 28 U.S.C. §

2244(b)(2)(B) that “the factual predicates for his Brady claim could not have been previously

discovered through the exercise of due diligence” and that “no reasonable fact finder would have

found him guilty in light of the evidence supporting his Brady violation claim”, In re Keith, 2018

WL 8807240 (6th Cir.), this standard is a preliminary, not a definitive one. See In re Lott, 366 F.3d

431, 433 (6th Cir. 2004) (“‘Prima facie’ in this context means simply sufficient allegations of fact

together with some documentation that would ‘warrant a fuller exploration in the district court.’”)

(quoting Bennett v. United States, 119 F.3d 468, 469 (7th Cir. 1997)); see also In re McDonald,

514 F.3d 539, 546-47 (6th Cir. 2008) (“In other words, we do not need to find that given the alleged



                                                    2
     Case: 1:18-cv-00634-SO Doc #: 50 Filed: 04/02/20 3 of 3. PageID #: 11491



constitutional violation no reasonable factfinder would have found [the petitioner] guilty of

the underlying offense; instead, we simply must determine whether there are ‘sufficient

allegations’ together with ‘some documentation’ so as to require a district court to engage in

additional analysis in order to ascertain whether but for the constitutional error, no reasonable

factfinder would have found McDonald guilty of the underlying offense.”). However, even

assuming Petitioner has satisfied the first prong – “a substantial claim of law based on the facts

surrounding the petition”, the undersigned finds he cannot satisfy the second.

       The Court is mindful that circumstances faced by this country in general, and Petitioner as

well as other prisoners specifically, are certainly extraordinary. But Petitioner has not shown his

particular circumstances to be “exceptional.” See Merriam-Webster Online Dictionary,

https://www.merriam-webster.com/dictionary/exceptional (defining “exceptional” as “forming an

exception: RARE”). Although Petitioner points to his age and diabetic status as heightened risk

factors for severe illness, these factors (and other risk factors) are surely shared by many inmates

throughout the prison population, and indeed by other inmates at Marion Correctional Institution

where Petitioner is incarcerated. Therefore, the undersigned finds that this is not the “very unusual

case”, Lee, 989 F.2d at 871, where a habeas petitioner should be released pending a determination

on the merits.

       For these reasons, Petitioner’s Emergency Motion for Release (Doc. 47) is DENIED.



       IT IS SO ORDERED.



                                                      s/ James R. Knepp II
                                                      United States Magistrate Judge




                                                 3
